    Case 21-03003-sgj Doc 27 Filed 04/26/21                 Entered 04/26/21 21:38:12              Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                         )
    In re:                                                               )
                                                                         )    Chapter 11
                                                            1
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                                   )
                                                                         )    Case No. 19-34054 (SGJ)
                                Debtor.                                  )
                                                                         )
                                                                         )
    HIGHLAND CAPITAL MANAGEMENT, L.P.                                    )
                                                                         )
                                Plaintiff,                               )
    vs.                                                                  )    Adv. Pro. No. 21-03003 (SGJ)
                                                                         )
    JAMES D. DONDERO,                                                    )
                                                                         )
                               Defendant.                                )
                                                                         )

                                      CERTIFICATE OF SERVICE

      I, Daisy Logan, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On April 22, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service lists attached hereto as
Exhibit A and Exhibit B; and via First Class Mail upon the service lists attached hereto as
Exhibit C and Exhibit D;

      •      Debtor's Amended Notice of Deposition [Docket No. 25]


Dated: April 23, 2021
                                                      /s/ Daisy Logan
                                                      Daisy Logan
                                                      KCC
                                                      Meidinger Tower
                                                      462 South 4th Street
                                                      Louisville, KY 40202


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03003-sgj Doc 27 Filed 04/26/21   Entered 04/26/21 21:38:12   Page 2 of 11



                              EXHIBIT A
           Case 21-03003-sgj Doc 27 Filed 04/26/21                             Entered 04/26/21 21:38:12                  Page 3 of 11
                                                                        Exhibit A
                                                                  Core/2002 Service List
                                                                 Served via Electronic Mail


               Description                          CreditorName                      CreditorNoticeName                      Email
                                                                                                             ctimmons@abernathy-law.com;
 Counsel for Collin County Tax            Abernathy, Roeder, Boyd & Hullett,    Chad Timmons, Larry R. Boyd, bankruptcy@abernathy-law.com;
 Assessor/Collector                       P.C.                                  Emily M. Hahn                ehahn@abernathy-law.com
 Counsel for NexBank                      Alston & Bird LLP                     Jared Slade                  jared.slade@alston.com
 Counsel for NexBank                      Alston & Bird LLP                     Jonathan T. Edwards          jonathan.edwards@alston.com
                                                                                William P. Bowden, Esq.,
 Counsel to Jefferies LLC                 Ashby & Geddes, P.A.                  Michael D. DeBaecke, Esq.    mdebaecke@ashbygeddes.com
 Counsel for Scott Ellington, Thomas
 Surgent, Frank Waterhouse, and Issac
 Leventon (the “Senior Employees”) and
 CPCM, LLC                                Baker & McKenzie LLP                  Debra A. Dandeneau              debra.dandeneau@bakermckenzie.com
 Counsel for Scott Ellington, Thomas
 Surgent, Frank Waterhouse, and Issac
 Leventon (the “Senior Employees”) and
 CPCM, LLC                                Baker & McKenzie LLP                  Michelle Hartmann               michelle.hartmann@bakermckenzie.com
 Counsel for NWCC, LLC                    Barnes & Thornburg LLP                Thomas G. Haskins, Jr.          thomas.haskins@btlaw.com
 Counsel to Acis Capital Management
 GP LLC and Acis Capital Management,                                                                           mintz@blankrome.com;
 L.P. (collectively, “Acis”)              Blank Rome LLP                        John E. Lucian, Josef W. Mintz jbibiloni@blankrome.com
                                                                                                               michael.lynn@bondsellis.com;
                                          Bonds Ellis Eppich Schafer Jones      D. Michael Lynn, John Y.       john@bondsellis.com;
 Counsel to James Dondero                 LLP                                   Bonds, III, Bryan C. Assink    bryan.assink@bondsellis.com
                                          Buchalter, A Professional
 Counsel to Oracle America, Inc.          Corporation                           Shawn M. Christianson, Esq.     schristianson@buchalter.com
 Counsel for UBS Securities LLC and                                             Martin A. Sosland and Candice   martin.sosland@butlersnow.com;
 UBS AG, London Branch                    Butler Snow LLP                       M. Carson                       candice.carson@butlersnow.com
 Counsel to Integrated Financial                                                Candace C. Carlyon, Esq.,       ccarlyon@carlyoncica.com;
 Associates Inc.                          Carlyon Cica Chtd.                    Tracy M. Osteen, Esq.           tosteen@carlyoncica.com
 Counsel to the Intertrust Entities and
 the CLO Entities                         Chipman, Brown, Cicero & Cole, LLP Mark L. Desgrosseilliers           desgross@chipmanbrown.com
                                          Condon Tobin Sladek Thornton
 Counsel to Siepe LLC                     PLLC                               J. Seth Moore                      smoore@ctstlaw.com
 Counsel to Patrick Daugherty (“Mr.
 Daugherty”)                              Cross & Simon LLC                     Michael L. Vild, Esquire        mvild@crosslaw.com
 Counsel to Jefferies LLC                 Dentons US LLP                        Lauren Macksoud, Esq.           lauren.macksoud@dentons.com
 Counsel to Jefferies LLC                 Dentons US LLP                        Patrick C. Maxcy, Esq.          patrick.maxcy@dentons.com
 Counsel to Acis Capital Management,
 LP and Acis Capital Management GP,                                                                             jprostok@forsheyprostok.com;
 LLC ("Creditors") and Joshua N. Terry                                          Jeff P. Prostok, J. Robert      bforshey@forsheyprostok.com;
 and Jennifer G. Terry                    Forshey & Prostok LLP                 Forshey, Suzanne K. Rosen       srosen@forsheyprostok.com
 Secured Creditor                         Frontier State Bank                   Attn: Steve Elliot              selliott@frontier-ok.com
 Counsel to the Redeemer Committee
 of the Highland Crusader Fund            Frost Brown Todd LLC                  Mark A. Platt                   mplatt@fbtlaw.com
 Counsel to Alvarez & Marsal CRF
 Management LLC as Investment                                                   Marshall R. King, Esq., Michael mking@gibsondunn.com;
 Manager of the Highland Crusader                                               A. Rosenthal, Esq. & Alan       mrosenthal@gibsondunn.com;
 Funds                                    Gibson, Dunn & Crutcher LLP           Moskowitz, Esq.                 amoskowitz@gibsondunn.com
 Counsel to Alvarez & Marsal CRF
 Management LLC as Investment
 Manager of the Highland Crusader
 Funds                                    Gibson, Dunn & Crutcher LLP           Matthew G. Bouslog, Esq.        mbouslog@gibsondunn.com
                                                                                Melissa S. Hayward, Zachery     MHayward@HaywardFirm.com;
 Counsel for the Debtor                   Hayward & Associates PLLC             Z. Annable                      ZAnnable@HaywardFirm.com
                                                                                                                ddraper@hellerdraper.com;
 Counsel for the Dugaboy Investment                                             Douglas S. Draper, Leslie A.    lcollins@hellerdraper.com;
 Trust and Get Good Trust                 Heller, Draper & Horn, L.L.C.         Collins, Greta M. Brouphy       gbrouphy@hellerdraper.com
 Equity Holders                           Hunter Mountain Investment Trust      c/o Rand Advisors LLC           Jhonis@RandAdvisors.com
 IRS                                      Internal Revenue Service              Attn Susanne Larson             SBSE.Insolvency.Balt@irs.gov
                                                                                Centralized Insolvency
 IRS                                      Internal Revenue Service              Operation                       Mimi.M.Wong@irscounsel.treas.gov
 Counsel to Crescent TC Investors, L.P.   Jackson Walker L.L.P.                 Michael S. Held                 mheld@jw.com
 Secured Creditor                         Jefferies LLC                         Director of Compliance          cbianchi@jefferies.com
 Secured Creditor                         Jefferies LLC                         Office of the General Counsel   cbianchi@jefferies.com




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 1 of 3
          Case 21-03003-sgj Doc 27 Filed 04/26/21                               Entered 04/26/21 21:38:12                 Page 4 of 11
                                                                        Exhibit A
                                                                  Core/2002 Service List
                                                                 Served via Electronic Mail


               Description                           CreditorName                     CreditorNoticeName                      Email
 Counsel to the Redeemer Committee                                                                            mhankin@jenner.com;
 of the Highland Crusader Fund            Jenner & Block LLP                    Marc B. Hankin, Richard Levin rlevin@jenner.com
 Counsel for CCS Medical, Inc.            Jones Day                             Amanda Rush                   asrush@jonesday.com
 Counsel to the Issuers (group of 25                                            Joseph E. Bain, Amy K.        jbain@joneswalker.com;
 separate Cayman issuers of loan)         Jones Walker LLP                      Anderson                      aanderson@joneswalker.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., et al           K&L Gates LLP                         Artoush Varshosaz               artoush.varshosaz@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., et al           K&L Gates LLP                         James A. Wright III             james.wright@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., et al           K&L Gates LLP                         Stephen G. Topetzes             stephen.topetzes@klgates.com
 Counsel to CLO Holdco, Ltd.              Kane Russell Coleman Logan PC         John J. Kane                    jkane@krcl.com
 Counsel for Highland CLO Funding
 Ltd.                                     King & Spalding LLP                   Paul R. Bessette                pbessette@kslaw.com
 Counsel to BET Investments II, L.P.      Kurtzman Steady, LLC                  Jeffrey Kurtzman, Esq.          Kurtzman@kurtzmansteady.com
 Counsel to UBS Securities LLC and                                              Andrew Clubok, Sarah            Andrew.Clubok@lw.com;
 UBS AG London Branch (“UBS”)             Latham & Watkins LLP                  Tomkowiak                       Sarah.Tomkowiak@lw.com
 Counsel to UBS Securities LLC and                                              Asif Attarwala, Kathryn K.      asif.attarwala@lw.com;
 UBS AG London Branch (“UBS”)             Latham & Watkins LLP                  George                          Kathryn.George@lw.com
 Counsel to UBS Securities LLC and                                              Jeffrey E. Bjork, Kimberly A.   jeff.bjork@lw.com;
 UBS AG London Branch (“UBS”)             Latham & Watkins LLP                  Posin                           kim.posin@lw.com
 Counsel to UBS Securities LLC and
 UBS AG London Branch (“UBS”)             Latham & Watkins LLP                  Zachary F. Proulx               Zachary.Proulx@lw.com
 Counsel to Coleman County TAD,
 Kaufman County, Upshur County,
 Fannin CAD, Tarrant County, Grayson
 County, Allen ISD, Dallas County,        Linebarger Goggan Blair & Sampson     Elizabeth Weller, Laurie A.
 Irving ISD, and Rockwall CAD             LLP                                   Spindler                       dallas.bankruptcy@publicans.com
 Counsel for Jack Yang and Brad Borud     Loewinsohn Flegle Deary Simon LLP     Daniel P. Winikka              danw@lfdslaw.com
 Creditor                                 Lynn Pinker Cox & Hurst, L.L.P.       Michael K. Hurst, Esq.         mhurst@lynnllp.com
 Equity Holders                           Mark K. Okada                                                        mokadadallas@gmail.com
 Counsel to the Redeemer Committee                                                                             rdehney@mnat.com;
 of the Highland Crusader Fund            Morris, Nichols, Arsht & Tunnell LLP Curtis S. Miller, Kevin M. Coen cmiller@mnat.com
                                                                               Joseph T. Moldovan, Esq. &
 Counsel to Meta-e Discovery, LLC         Morrison Cohen LLP                   Sally Siconolfi, Esq.           bankruptcy@morrisoncohen.com
 Bank                                     NexBank                              John Danilowicz                 john.holt@nexbankcapital.com
 Counsel to California Public
 Employees’ Retirement System
 (“CalPERS”)                              Nixon Peabody LLP                     Louis J. Cisz, III, Esq.        lcisz@nixonpeabody.com
                                                                                Securities & Exchange
 SEC Headquarters                         Office of General Counsel             Commission                     SECBankruptcy-OGC-ADO@SEC.GOV
 US Trustee for Northern District of TX   Office of the United States Trustee   Lisa L. Lambert, Esq           lisa.l.lambert@usdoj.gov
                                                                                John A. Morris and Gregory V.  jmorris@pszjlaw.com;
 Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP     Demo                           gdemo@pszjlaw.com
                                                                                                               rpachulski@pszjlaw.com;
                                                                                Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                                                                N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
 Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP     James E. O’Neill               joneill@pszjlaw.com
                                                                                                               rpachulski@pszjlaw.com;
                                                                                Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                                                                N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
 Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP     James E. O’Neill               joneill@pszjlaw.com
 Pension Benefit Guaranty Corporation     Pension Benefit Guaranty                                             baird.michael@pbgc.gov;
 (“PBGC”)                                 Corporation                           Michael I. Baird               efile@pbgc.gov
 Counsel to City of Garland, Garland      Perdue, Brandon, Fielder, Collins &
 ISD, Wylie ISD                           Mott, L.L.P.                          Linda D. Reece                  lreece@pbfcm.com
                                                                                Jeremy W. Ryan, Esq., R.        jryan@potteranderson.com;
 Delaware counsel to Alvarez & Marsal                                           Stephen McNeill, Esq. & D.      rmcneill@potteranderson.com;
 CRF Management LLC                   Potter Anderson & Corroon LLP             Ryan Slaugh, Esq.               rslaugh@potteranderson.com
 Secured Creditor                     Prime Brokerage Services                  Jefferies LLC                   cbianchi@jefferies.com
 Counsel to UBS Securities LLC and                                              Michael J. Merchant, Sarah E.   merchant@rlf.com;
 UBS AG London Branch (“UBS”)         Richards, Layton & Finger PA              Silveira                        silveira@rlf.com




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 2 of 3
          Case 21-03003-sgj Doc 27 Filed 04/26/21                             Entered 04/26/21 21:38:12                 Page 5 of 11
                                                                       Exhibit A
                                                                 Core/2002 Service List
                                                                Served via Electronic Mail


               Description                        CreditorName                      CreditorNoticeName                       Email
 Counsel to Hunter Mountain Trust       Rochelle McCullough, LLP               E. P. Keiffer                 pkeiffer@romclaw.com
 Counsel for Scott Ellington, Thomas
 Surgent, Frank Waterhouse, and Issac                                                                        judith.ross@judithwross.com;
 Leventon (the “Senior Employees”) and                                         Judith W. Ross, Frances A.    frances.smith@judithwross.com;
 CPCM, LLC                              Ross & Smith, PC                       Smith, Eric Soderlund         eric.soderlund@judithwross.com
 Counsel to the Intertrust Entities and
 the Issuers (group of 25 separate                                             David J. Karp, James V.         david.karp@srz.com;
 Cayman issuers of loan)                Schulte Roth & Zabel LLP               Williams III                    jay.williams@srz.com
                                                                                                               bankruptcynoticeschr@sec.gov;
 SEC Regional Office                     Securities & Exchange Commission      Richard Best, Regional Director nyrobankruptcy@sec.gov
                                                                               Sharon Binger, Regional
 SEC Regional Office                     Securities & Exchange Commission      Director                        philadelphia@sec.gov
                                                                                                               mclemente@sidley.com;
 Counsel to Official Committee of                                              Matthew Clemente, Alyssa        alyssa.russell@sidley.com;
 Unsecured Creditors                     Sidley Austin LLP                     Russell, Elliot A. Bromagen     ebromagen@sidley.com
                                                                                                               preid@sidley.com;
                                                                               Penny P. Reid, Paige Holden     pmontgomery@sidley.com;
 Counsel to Official Committee of                                              Montgomery, Charles M.          cpersons@sidley.com;
 Unsecured Creditors                     Sidley Austin LLP                     Person, Juliana Hoffman         jhoffman@sidley.com
 Counsel to Patrick Daugherty            Spencer Fane LLP                      Jason P. Kathman                jkathman@spencerfane.com
                                                                               Division of Corporations -
 DE Secretary of State                   State of Delaware                     Franchise Tax                   dosdoc_bankruptcy@state.de.us
 Counsel to the Hunter Mountain Trust
 (“Hunter”)                              Sullivan Hazeltine Allinson LLC  William A. Hazeltine, Esq.         whazeltine@sha-llc.com
 Equity Holders                          The Dugaboy Investment Trust                                        gscott@myersbigel.com
                                         The Mark and Pamela Okada Family
 Equity Holders                          Trust - Exempt Trust #1                                             mokadadallas@gmail.com
                                         The Mark and Pamela Okada Family
 Equity Holders                          Trust - Exempt Trust #2                                             mokadadallas@gmail.com
 Counsel to the United States Internal   U.S. Department of Justice, Tax
 Revenue Service                         Division                         David G. Adams                     david.g.adams@usdoj.gov
 United States Attorney General          United States Attorney General   U.S. Department of Justice         askdoj@usdoj.gov
 Counsel to Acis Capital Management                                                                          rpatel@winstead.com;
 GP LLC and Acis Capital Management,                                           Rakhee V. Patel, Phillip      plamberson@winstead.com;
 L.P. (collectively, “Acis”)             Winstead PC                           Lamberson                     achiarello@winstead.com
 Counsel for Jean Paul Sevilla and
 Hunter Covitz (the “Employees”)         Winston & Strawn LLP                  Attn: David Neier             dneier@winston.com
 Counsel for Jean Paul Sevilla and
 Hunter Covitz (the “Employees”)         Winston & Strawn LLP                  Attn: Katherine A. Preston    kpreston@winston.com
 Counsel for Jean Paul Sevilla and                                             Attn: Thomas M. Melsheimer;   tmelsheimer@winston.com;
 Hunter Covitz (the “Employees”)         Winston & Strawn LLP                  Natalie L. Arbaugh            narbaugh@winston.com




Highland Capital Management, L.P.
Case No. 19-34054                                                      Page 3 of 3
Case 21-03003-sgj Doc 27 Filed 04/26/21   Entered 04/26/21 21:38:12   Page 6 of 11



                              EXHIBIT B
         Case 21-03003-sgj Doc 27 Filed 04/26/21                   Entered 04/26/21 21:38:12          Page 7 of 11
                                                            Exhibit B
                                                      Adversary Service List
                                                     Served via Electronic Mail


            Description                  CreditorName            CreditorNoticeName                         Email
                                                                                            michael.lynn@bondsellis.com;
                                                            D. Michael Lynn, John Y.        john@bondsellis.com;
                                                            Bonds, III, John T. Wilson, IV, john.wilson@bondsellis.com;
                                  Bonds Ellis Eppich        Bryan C. Assink, Clay M.        bryan.assink@bondsellis.com;
 Counsel for James Dondero        Schafer Jones LLP         Taylor                          clay.taylor@bondsellis.com
 Financial Advisor to Official                              Earnestiena Cheng, Daniel H Earnestiena.Cheng@fticonsulting.com;
 Committee of Unsecured Creditors FTI Consulting            O'Brien                         Daniel.H.O'Brien@fticonsulting.com
                                  Hayward & Associates      Melissa S. Hayward, Zachery MHayward@HaywardFirm.com;
 Counsel for the Debtor           PLLC                      Z. Annable                      ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC                             Andrew Clubok, Sarah            andrew.clubok@lw.com;
 and UBS AG London Branch         Latham & Watkins LLP      Tomkowiak                       sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC                             Asif Attarwala, Kathryn K.      asif.attarwala@lw.com;
 and UBS AG London Branch         Latham & Watkins LLP      George                          Kathryn.George@lw.com
 Counsel for UBS Securities LLC                             Jeffrey E. Bjork, Kimberly A.   jeff.bjork@lw.com;
 and UBS AG London Branch         Latham & Watkins LLP      Posin                           kim.posin@lw.com
 Counsel for UBS Securities LLC                                                             Zachary.Proulx@lw.com;
 and UBS AG London Branch         Latham & Watkins LLP      Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
                                                                                            mclemente@sidley.com;
                                                            Matthew Clemente, Alyssa        alyssa.russell@sidley.com;
 Counsel for Official Committee of                          Russell, Elliot A. Bromagen,    ebromagen@sidley.com;
 Unsecured Creditors                 Sidley Austin LLP      Dennis M. Twomey                dtwomey@sidley.com
                                                                                            preid@sidley.com;
                                                            Penny P. Reid, Paige Holden     pmontgomery@sidley.com;
 Counsel for Official Committee of                          Montgomery, Juliana Hoffman, jhoffman@sidley.com;
 Unsecured Creditors                 Sidley Austin LLP      Chandler M. Rognes              crognes@sidley.com
 Counsel for James Dondero           Stinson LLP            Deborah Deitsch-Perez           deborah.deitschperez@stinson.com




Highland Capital Management, L.P.
Case No. 19-34054                                           Page 1 of 1
Case 21-03003-sgj Doc 27 Filed 04/26/21   Entered 04/26/21 21:38:12   Page 8 of 11



                              EXHIBIT C
                                  Case 21-03003-sgj Doc 27 Filed 04/26/21                          Entered 04/26/21 21:38:12               Page 9 of 11
                                                                                           Exhibit C
                                                                                    Core/2002 Service List
                                                                                   Served via First Class Mail


            Description                   CreditorName                 CreditorNoticeName                Address1             Address2          Address3      City      State      Zip
                                                                                                   8080 North Central
 Bank                             BBVA                             Michael Doran                   Expressway            Suite 1500                        Dallas       TX      75206
                                  Cole, Schotz, Meisel, Forman                                     301 Commerce
 Creditor                         & Leonard, P.A.                                                  Street, Suite 1700                                      Fort Worth   TX      76102
                                                                   Centralized Insolvency
 IRS                              Internal Revenue Service         Operation                       PO Box 7346                                             Philadelphia PA      19101-7346
                                                                                                   225 Franklin Street,
 Secured Creditor                 KeyBank National Association as Administrative Agent             18th Floor                                              Boston       MA      02110
 Secured Creditor                 KeyBank National Association as Agent                            127 Public Square                                       Cleveland    OH      44114
 Texas Attorney General           Office of the Attorney General Ken Paxton                        300 W. 15th Street                                      Austin       TX      78701
 Attorney General of the United                                                                    Main Justice Building, 10th & Constitution
 States                           Office of the Attorney General                                   Room 5111              Avenue, N.W.                     Washington DC        20530
 US Attorneys Office for          Office of the United States                                      1100 Commerce
 Northern District of TX          Attorney                   Erin Nealy Cox, Esq                   Street, 3rd Floor                                       Dallas       TX      75202
 TX Comptroller of Public         State Comptroller of PublicRevenue Accounting Division-
 Accounts                         Accounts                   Bankruptcy Section           PO Box 13258                                                     Austin       TX      78711
 Equity Holders                   Strand Advisors, Inc.                                   300 Crescent Court             Suite 700                         Dallas       TX      75201
                                                             Bankruptcy-Collections
 TX AG Office                 Texas Attorney Generals Office Division                     PO Box 12548                                                     Austin       TX      78711-2548
 U.S. Department of the                                                                   1500 Pennsylvania
 Treasury                     US Department of the Treasury Office of General Counsel     Avenue, NW                                                       Washington DC        20220
                                                                                          Delaware Division of           Carvel State Office 820 N. French
 Delaware Division of Revenue Zillah A. Frampton             Bankruptcy Administrator     Revenue                        Building, 8th Floor Street        Wilmington DE        19801




Highland Capital Management, L.P.
Case No. 19-34054                                                                           Page 1 of 1
Case 21-03003-sgj Doc 27 Filed 04/26/21   Entered 04/26/21 21:38:12   Page 10 of 11



                              EXHIBIT D
                           Case 21-03003-sgj Doc 27 Filed 04/26/21           Entered 04/26/21 21:38:12         Page 11 of 11
                                                                       Exhibit D
                                                                 Adversary Service List
                                                               Served via First Class Mail

             Description                CreditorName               CreditorNoticeName                 Address1               City      State      Zip
                                                           D. Michael Lynn, John Y. Bonds,
                                    Bonds Ellis Eppich     III, John T. Wilson, IV, Bryan C.   420 Throckmorton Street,
   Counsel for James Dondero        Schafer Jones LLP      Assink, Clay M. Taylor              Suite 1000                 Fort Worth   TX      76102
   Counsel for UBS Securities LLC                                                              555 Eleventh Street, NW,
   and UBS AG London Branch         Latham & Watkins LLP   Andrew Clubok, Sarah Tomkowiak Suite 1000                      Washington DC        20004
   Counsel for UBS Securities LLC                                                              330 North Wabash
   and UBS AG London Branch         Latham & Watkins LLP   Asif Attarwala, Kathryn K. George Avenue, Ste. 2800            Chicago      IL      60611
   Counsel for UBS Securities LLC                                                              355 S. Grand Ave., Ste.
   and UBS AG London Branch         Latham & Watkins LLP   Jeffrey E. Bjork, Kimberly A. Posin 100                        Los Angeles CA       90071
   Counsel for UBS Securities LLC
   and UBS AG London Branch         Latham & Watkins LLP   Zachary F. Proulx, Jamie Wine       885 Third Ave.             New York     NY      10022-4834
                                                                                               3102 Oak Lawn Avenue,
   Counsel for James Dondero        Stinson LLP            Deborah Deitsch-Perez               Suite 777                  Dallas       TX      75219




Highland Capital Management, L.P.
Case No. 19-34054                                                      Page 1 of 1
